Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Joel Melvin Levin			:
Application No. 16/948,483			:		Decision on Petition
Filing Date: September 21, 2020		:				
Attorney Docket No. 541306347np		:


This is a decision on the petition filed September 21, 2020, which is being treated as a petition under 37 C.F.R. § 1.78(b) to restore the right of priority to prior-filed Provisional Application No. 62/876,863 filed July 22, 2019.

The petition is granted.

The instant application’s filing date is after the expiration of the twelve-month period set forth in 37 C.F.R. § 1.78(a)(1), but within the two months following the expiration of the twelve-month period.  Therefore, the benefit of the provisional application may be restored via the submission of a grantable petition under 37 C.F.R. § 1.78(b).

A petition under 37 C.F.R. § 1.78(b) to restore the benefit of a provisional application must include the following:

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to the prior-filed provisional application, unless previously submitted;
(2)	The fee set forth in 37 C.F.R. § 1.17(m); and
(3)	A statement that the delay in filing the nonprovisional application within the twelve-month period set forth in 37 C.F.R. § 1.78(a)(1) was unintentional.1

The petition includes an application data sheet including the required reference, the required petition fee of $500, and an adequate statement of delay.2  

In view of the prior discussion, the requirements set forth above have been satisfied, and the right of priority under 35 U.S.C. § 119(e) is restored. 
The fact the petition has been granted should not be construed as meaning this application is entitled to the benefit of the provisional application.  In order for this application to be entitled to the benefit of the provisional application, all other requirements under 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78 must be met.  Similarly, the fact the corrected Filing Receipt accompanying this decision includes the priority claim to the provisional application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the provisional application.  The examiner will, in due course, consider the benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions







    
        
            
        
            
    

    
        1 The Office may request additional information when appropriate.  See 37 C.F.R. § 1.78(b)(1) (“The Director may require additional information where there is a question whether the delay was unintentional.”).
        2 The statement of delay in the petition is being interpreted as the equivalent of a statement that the delay in filing the nonprovisional application within the twelve-month period set forth in 37 C.F.R. § 1.78(a)(1) was unintentional.  If this interpretation is incorrect, applicant(s) must notify the Office.